PER CURIAM:
Shone Edward Wilkes, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wilkes v. Anderson, No. 5:04-cv-01304, 2007 WL 580000 (S.D.W.Va. Feb. 20, 2007). We dispense with oral argument because the facts and legal contentions are adequately *269presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.